Citation Nr: 1039368	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a 
thoracolumbar spine injury.

3.  Entitlement to service connection for a left leg scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1950 to 
July 1953, to include service in Korea.  The Veteran had 
additional subsequent service in the Naval Reserve and Army 
Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board hearing was held at the RO before 
the undersigned in August 2010, and a transcript of this hearing 
is of record.  In August 2010, the Veteran submitted additional 
evidence that was not reviewed by the RO.  However, he waived RO 
consideration of such evidence, permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 20.1304(c).  
Hence, the additional evidence is being considered.

The  issue of entitlement to service connection for 
headaches has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a neck injury, residuals of a thoracolumbar spine 
injury and a left leg scar were not manifested in service, but 
were initially demonstrated years after service; a preponderance 
of the evidence is against a finding that any current neck 
disability, thoracolumbar spine disability, or left leg scar is 
related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010). 

2.  A thoracolumbar spine injury was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

3.  A left leg scar was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in July 2006.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Such correspondence also 
informed the Veteran of how VA establishes disability ratings and 
effective dates.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio, supra, Pelegrini, supra.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Regarding the duty to assist, the Veteran's available service 
treatment records (STRs) are associated with his claims file.  
[In this regard, searches for the Veteran's complete STRs dated 
from 1950 to 1953 at the National Personnel Records Center (NPRC) 
were unsuccessful.  See October 2007 VA Finding for the File.  
However, the Board points out that there is a heightened 
obligation to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule in cases, such as this, 
in which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claims has been undertaken with this duty in 
mind.]  The Veteran's pertinent, available post-service treatment 
records are associated with his claims file.  The Veteran has not 
identified any other pertinent evidence that remains outstanding. 

The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  Specifically, the 
Board has considered whether an examination to determine nexus 
was necessary with respect to the claims and notes that there is 
no medical evidence of findings of the claimed disabilities until 
years after the Veteran's military service.  Moreover, no lay 
evidence of record credibly establishes continuity of 
symptomatology.  The Board recognizes that the threshold for 
whether a present disability may be related to service is a low 
one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
under the circumstances of this case, even such low threshold has 
not been met.

Law and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  If certain 
chronic diseases, including arthritis, are manifested to a 
compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although there is an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Factual Background

In various statements since 2006, the Veteran claims that he 
sustained combat injuries during his service in Korea in 1951.  
He maintains that these injuries resulted in the claimed neck, 
back and left leg disabilities.

The Veteran's service personnel records note that his service 
included service in the Army from August 1950 to July 1953, to 
include service in Korea.  In an early copy of his service 
personnel records, his combat awards included: Bronze Star Medal; 
Purple Heart; Combat Infantryman Badge; and Silver Star; however, 
in a later record, his combat awards were shown to include only 
the Combat Infantryman Badge.

Available STRs include a July 1953 discharge Report of Medical 
Examination which notes that clinical evaluation of the neck, 
spine and lower extremities was normal.  It was noted that the 
Veteran sustained a concussion from a concussion grenade in Korea 
in May 1951 but was not hospitalized.

A July 1954 VA Application for Hospital Treatment or Domiciliary 
Care notes that examination revealed postural hypotension and a 
history blackouts following a concussion, but no complaints or 
findings related to neck or back disabilities, or a left leg 
scar.
A March 1959 U.S. Naval Reserve Report of Medical History notes 
that the Veteran denied any history of arthritis or swollen or 
painful joints.  A March 1959 Report of Medical Examination notes 
that clinical evaluation of the neck and spine was normal.  A 1.5 
inch scar was noted above the Veteran's left knee.  

A February 1979 US. Army Reserve Report of Medical History notes 
the Veteran's history of a cut on his left leg, treated at Group 
Hospital, Seattle, Washington.  A February 1979 Report of Medical 
Examination notes findings of a scar on the left leg.  Numerous 
physical examination reports and reports of medical history 
obtained during the Veteran's lengthy period of reserve duty are 
silent for signs of, treatment for or a history of in service 
neck and lumbar spine disorders. 

Treatment records from Dr. M.B. dated in 1987 note the Veteran's 
history of a car accident in January 1986 which resulted in a 
neck injury.  He also reported the Veteran's history of a similar 
car accident in 1980, again with a neck injury.  In a March 1987 
letter, Dr. B. noted that prior to the January 1986 accident the 
Veteran had no history of previous hip or lumbar spine problems 
or injuries. 

In a November 1991 statement, Dr. R.R.M. noted the Veteran's 
complaints of severe pain (including in his neck) from injuries 
he received in an automobile accident in 1986. 

An October 1998 treatment record from Dr. D.J.R. notes that the 
Veteran had chronic neck pain; most of which came from MVA's in 
1980 and 1986.  A January 1999 treatment record from Dr. D.J.R. 
notes that the Veteran had a "spinal injury from old MVA's."

In June 2006 the Veteran submitted a claim for service connection 
for residuals of a neck injury, residuals of a mid-back injury 
and residuals of a left leg injury.

A December 2006 VA QTC examination report notes the Veteran's 
reported history of neck, mid-back and left leg combat injuries 
in 1951 for which he was hospitalized.  Currently, he complained 
of stiffness and weakness in the mid-back, neck pain and left leg 
pain.  Examination revealed a left medial leg scar and a left 
shin surgical scar.  X-ray studies of the cervical spine and 
thoracic spine showed degenerative disc disease.  Diagnoses 
included thoracolumbar spine degenerative disc disease, status 
post-neck injury with cervical degenerative disc disease and 
status post-left leg shrapnel wound injury with residual effects 
of pain and scar.  The examiner noted that "[s]ubjectively," 
the Veteran had complaints of pain following injuries in Korea.

In a May 2007 statement the Veteran maintained that he was never 
wounded in any automobile accidents.

An August 2007 administrative decision found that there was no 
evidence to support that the Veteran was entitled to former 
prisoner of war status.

In an October 2007 statement, the Veteran reported sustaining 
several combat injuries in Korea.  He also stated that he had 
been a tortured prisoner of war in Korea.

In an August 2008 statement, the Veteran reported being involved 
in automobile accidents in 1980, 1986 and 2007.

A July 2010 statement from Dr. B.D. notes, in pertinent part, 
that the Veteran sustained a low back injury "when a friendly-
fire artillery exploded near his group. . . . It is hard to tell 
the role that his initial injury played in his current findings, 
but it can be suspected that such an initial injury could lead to 
earlier and more severe progression of degeneration of the 
spine."  Dr. B.D. also noted that the Veteran sustained a 
gunshot wound to his right leg; it was a superficial wound that 
required no suturing. 

At his August 2010 Board hearing, the Veteran testified that his 
back was injured when an artillery round dropped short.  He flew 
20 to 25 feet in the air and landed on a rotten log.  He was 
unable to walk for three days.  He was not evacuated; his friends 
carried him around.  His second injury was when he got hit by a 
concussion grenade in the head.  Shrapnel was imbedded in the top 
of his head.  His third injury was a mortar round hit to his left 
leg.  A medic either stitched the wound or put clamps on his leg.  
The Veteran also testified that following his service in Korea, 
he was involved in three automobile accidents.  The most recent 
accident was in 2007.  He indicated that because of the 
concussion he sustained in Korea and the head injuries he 
sustained in the automobile accidents, his memory was "shot."

Analysis

The medical evidence of record shows that the Veteran has neck, 
back and left leg disabilities.  However, as noted above, despite 
the Veteran's contentions that he injured his neck, back and left 
leg in 1951, a July 1953 separation examination was normal.  
Likewise, a July 1954 VA examination revealed no complaints of 
findings of a neck, back, or left leg disability.  Additional 
Reserve physical examination reports are likewise silent for 
evidence of the claimed service-incurred injuries.  The first 
medical evidence of neck and back disabilities is years after his 
service in Korea, following post-service automobile accidents.  
The first evidence of a left leg scar is on entrance examination 
for the Naval Reserves in 1959, several years after his service 
in Korea, and was not attributed to a combat injury.  These 
intervals of time between service separation and the earliest 
documentation of the disabilities are, of themselves, factors 
weighing against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's own statements to the 
effect that he currently has neck, back and left leg disabilities 
that were incurred during his military service in Korea.  He is 
competent to report observable symptoms, and thus such statements 
could potentially show continuity of symptoms such as to enable a 
grant of service connection.  However, his statements as to 
continuity are not deemed credible here.  Again, his neck, back 
and left leg were objectively normal on separation in 1953.  
Moreover, he did not raise a claim referable to his neck, back, 
or left leg until 2006, decades after discharge.  If he had been 
experiencing continuous neck, back and left leg problems since 
service it is reasonable to expect that he would have initiated a 
claim much sooner.  Thus, continuity of symptomatology has not 
been established by either the clinical record or the Veteran's 
own statements.  

Regarding the December 2006 VA examination report and the July 
2010 statement from Dr. B.D., the Court has held on a number of 
occasions that a medical opinion which is premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 'competent 
medical evidence' merely because the transcriber happens to be a 
medical professional"].  Therefore, the account of the Veteran's 
neck, back and left leg injuries in service (or within the one-
year presumptive period for arthritis) does not gain in probative 
value by virtue of being repeated by a physician who otherwise 
has no knowledge of the history in the matter.  Id.

The Veteran himself believes that his neck, back and left leg 
disabilities were caused by his active service in Korea.  In this 
regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  

The Board has considered the benefit of the doubt doctrine; as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine does not apply.  Accordingly, the claims 
must be denied.


	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a thoracolumbar spine injury 
is denied.

Service connection for a left leg scar is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


